DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/5/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 18-20 each recite the limitation the roughened section. There is insufficient antecedent basis for this limitation in the claim. Claim 1 previously recites “one or more roughened sections” or “each roughened section” but it is not clear which of these roughened sections is specified by the roughened section in claims 5 and 18-20. This is being interpreted to mean any of the roughened sections. Examiner suggests correcting to read “each of the roughened sections [[section]]” where appropriate. 
Regarding claim 19, the claim recites that debris accumulate between a masonry block and the roughened section when a mold is being removed, however it is unclear what this means. When the mold is being removed, there is no “between” area in between a block and a mold because they are being separated. Additionally, it is not clear what a mold refers to and what it is being removed from. Is a mold  the same as the apparatus of claim 1 which has roughened sections or is this a separate part entirely also containing roughened sections?
	Regarding claim 20, the claim recites that debris accumulate between a masonry block and the roughened section when a mold containing the roughened section is removed. Similarly, with claim 19, it is unclear how debris would accumulate between the mold and the block when the two are being separated. Additionally, it is unclear what a mold containing the roughened section refers to and what it is being removed from when it is removed. Is this the same as the apparatus of claim 1 which has roughened sections or is this a separate portion also containing roughened sections? 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2006/0145050) modified by Anderson (US 2021/0395971) and Johnson (US 2012/0192522, made of record on the IDS dated 8/19/2019).
Regarding claim 1, Price meets the claimed, An apparatus comprising: a substantially smooth internal mold surface forming a cavity; (Price [0020] and Figure 2 show wall liners 40, 42, 56, 60, and 62 which form the mold cavity 85, Figure 2 shows the wall liners are substantially smooth) and one or more roughened sections of the substantially smooth internal mold surface having a plurality of grooves, (Price [0020] describe liners 56, 74, 75, 73, 72, and 58 that are roughened and striated.) 

    PNG
    media_image1.png
    623
    941
    media_image1.png
    Greyscale











Price does not meet the claimed, wherein each roughened section is disposed between a wider planar base and a narrower planar top, with an inclination between the wider base and the narrower planar top. 
Analogous in the field of masonry molds, Anderson meets the claimed, wherein each roughened section is disposed between a wider planar base and a narrower planar top, with an inclination between the wider base and the narrower planar top sufficient to allow debris to accumulate (Anderson [0002]-[0003] and [0029] describe how the walls of a mold, including a textured wall, are inclined downwardly and inwardly as described by the claim. The debris clearly accumulates in the mold to form a block with a textured surface, see [0029].)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the roughened sections of Price to be angled slightly as described in Anderson in order to facilitate removal from the mold, see Anderson [0002]. 
Anderson describes a textured surface but neither Anderson nor Price explicitly describe irregular grooves. Analogous in the field of masonry molds, Johnson meets the claimed, irregular grooves (Johnson [0059]-[0060] describes ribs on a v-shaped structure in a mold that are irregular in that some meet in the middle or extend all the way to the edges and others do not.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the striation grooves of Price to be irregular as described in Johnson in order to direct the material downwards towards the center of the recess, see Johnson [0061]. 
Regarding claim 2, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections form a v-shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or V shaped.)
Regarding claim 3, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular and each have two roughened planar sides.)
Regarding claim 4, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a v-shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Regarding claim 5, modified Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a v-shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides) incline to increase a distance between a masonry block and the roughened section as a mold is removed from the masonry block (Anderson [0002] describes that the inclination facilitates removal of the block from the mold, removing the block increases the distance between the mold and the mold.)
Price does not describe inclination angles and does not meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base.
Analogous in the field of masonry molds, Anderson does not explicitly meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base, however, Anderson [0002] describes the walls of the mold inclined downwardly and inwardly and [0003] describes the back wall can be angled such that the depth of the block is 8”-9”. Altering the depth to be ~8 ⅕”  or less would meet the claimed angle.
Anderson [0029] discloses that the textured surface is angled to facilitate removal of the molded block but Anderson [0002]-[0003] also discloses that the slope of the surface can vary.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the angled surfaces of modified Price with the specific angles described in Anderson in order to facilitate block removal, see Anderson [0002]-[0003].
Regarding claim 6, Price meets the claimed,  The apparatus of claim 1 wherein the one or more roughened sections form a first v-shaped section and a second v- shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Regarding claim 7, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section, a second planar roughened section, a third planar roughened section and a fourth planar roughened section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Regarding claim 8, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a first v-shaped section and a third planar roughened section and a fourth planar roughened section that meet to form a second v-shaped section (Price Figure 2 shows the liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Regarding claim 9, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a first v-shaped section and a third planar roughened section and a fourth planar roughened section that meet to form a second v-shaped section (Price Figure 2 shows the roughened liners 56, 58, 72, and 75 are triangular or v-shaped and each have two roughened planar sides.)
Price does not describe inclination angles and does not meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base.
Analogous in the field of masonry molds, Anderson does not explicitly meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base, however, Anderson [0002] describes the walls of the mold inclined downwardly and inwardly and [0003] describes the back wall can be angled such that the depth of the block is 8”-9”. Altering the depth to be ~8 ⅕”  or less would meet the claimed angle.
Anderson [0029] discloses that the textured surface is angled to facilitate removal of the molded block but Anderson [0002]-[0003] also discloses that the slope of the surface can vary.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the angled surfaces of modified Price with the specific angles described in Anderson and arrive at the claimed invention in order to facilitate block removal, see Anderson [0002]-[0003].
Regarding claim 10, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections form a first v-shaped section and a second v- shaped section opposite the first v-shaped section (Price Figure 2 shows the roughened liners 58 and 72 are form a v-shaped section and are opposite from each other.)
Regarding claim 11, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that are opposite a third planar roughened section and a fourth planar roughened section (Price Figure 2 shows the roughened liners 58 and 72 are formed from two planar sections that form a v-shaped section and are opposite from each other.)
Regarding claim 12, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a first v-shaped shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are formed of two planar roughened sections) that is opposite a third planar roughened section and a fourth planar roughened section that meet to form a second v- shaped section (Price Figure 2 shows the roughened liners 58 and 72 are opposite of each other.)
Regarding claim 13, Price meets the claimed,  The apparatus of claim 1 wherein the one or more roughened sections comprise a first planar roughened section and a second planar roughened section that meet to form a first  v-shaped shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are formed of two planar roughened sections)  and a third planar roughened section and a fourth planar roughened section that meet to form a second v-shaped section (Price Figure 2 shows the roughened liners 58 and 72 are opposite of each other.) 
Price does not describe inclination angles and does not meet the claimed, and am angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base.
Analogous in the field of masonry molds, Anderson does not explicitly meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base, however, Anderson [0002] describes the walls of the mold inclined downwardly and inwardly and [0003] describes the back wall can be angled such that the depth of the block is 8”-9”. Altering the depth to be ~8 ⅕”  or less would meet the claimed angle.
Anderson [0029] discloses that the textured surface is angled to facilitate removal of the molded block but Anderson [0002]-[0003] also discloses that the slope of the surface can vary.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the angled surfaces of modified Price with the specific angles described in Anderson and arrive at the claimed invention in order to facilitate block removal, see Anderson [0002]-[0003].

Regarding claim 14, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections form a first shaped section and a second shaped section opposite the first shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are opposite each other.) 
Regarding claim 15, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first roughened shaped section and a second roughened shaped section (Price Figure 2 shows roughened liners 58 and 72 in v-shapes which are formed of two planar roughened sections)  that are opposite a third roughened shaped section and a fourth roughened shaped section  (Price Figure 2 shows the roughened liners 58 and 72 are opposite of each other.)
Regarding claim 16, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first roughened shaped section and a second roughened shaped section that form a first combined shaped section (Price Figure 2 shows roughened liners 58 and 72 which are formed of two planar roughened sections combined into a v-shape) that is separate from a third roughened shaped section and a fourth roughened shaped section that meet to form a second combined shaped section (Price Figure 2 shows the roughened liners 58 and 72 are separate from each other but each made of a combined shaped section.)
Regarding claim 17, Price meets the claimed, The apparatus of claim 1 wherein the one or more roughened sections comprise a first roughened shaped section and a second roughened shaped section that meet to form a first combined shaped section and a third roughened shaped section and a fourth roughened shaped section that meet to form a second combined section (Price Figure 2 shows roughened liners 58 and 72 which are each formed of two planar roughened sections combined into a combined shape.)
Price does not describe inclination angles and does not meet the claimed, and an angle of incline from the wider planar base to the narrower planar top  is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base.
Analogous in the field of masonry molds, Anderson does not explicitly meet the claimed, and an angle of incline from the wider planar base to the narrower planar top is 1.3 degrees +/- 40% from perpendicular relative to a plane of the wider planar base, however, Anderson [0002] describes the walls of the mold inclined downwardly and inwardly and [0003] describes the back wall can be angled such that the depth of the block is 8”-9”. Altering the depth to be ~8 ⅕”  or less would meet the claimed angle.
Anderson [0029] discloses that the textured surface is angled to facilitate removal of the molded block but Anderson [0002]-[0003] also discloses that the slope of the surface can vary.
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the angled surfaces of modified Price with the specific angles described in Anderson and arrive at the claimed invention in order to facilitate block removal, see Anderson [0002]-[0003].
Regarding claim 18, modified Price meets the claimed, The apparatus of claim 1 wherein the inclination between the wider planar base and the narrower planar top is sufficient to allow the debris to accumulate between a masonry block and the roughened section (Anderson [0029] describes a textured surface is inclined as claimed and that the textured surface forms a texture on the molded block.)
Regarding claim 19, modified Price meets the claimed, The apparatus of claim 1 wherein the inclination between the wider planar base and the narrower planar top is sufficient to allow the debris to accumulate between a masonry block and the roughened section when a mold is being removed (Anderson [0029] describes a textured surface is inclined as claimed and that the textured surface forms a texture on the molded block when the block and mold are separated.) Claim 19 is directed to the intended use of the apparatus. The intended use of the apparatus is that when it is removed, debris accumulates. The structure of the mold in modified Price is the same as that of the claimed invention, (inclined surface with roughened texture) therefore, the debris also accumulates between the block and roughened section when the mold is removed as described in Anderson [0029].
Regarding claim 20, modified Price meets the claimed, The apparatus of claim 1 wherein the inclination between the wider planar base and the narrower planar top is sufficient to allow the debris to accumulate between a masonry block and the roughened section when a mold containing the roughened section is removed. (Anderson [0029] describes a textured surface is inclined as claimed and that the textured surface forms a texture on the molded block when the block and mold are separated.) Claim 20 is directed to the intended use of the apparatus. The intended use of the apparatus is that when it is removed, debris accumulates. The structure of the mold in modified Price is the same as that of the claimed invention, (inclined surface with roughened texture) therefore, the debris also accumulates between the block and roughened section when the mold is removed as described in Anderson [0029].
Response to Arguments
Applicant's arguments filed 12/5/2022 have been fully considered but they are not persuasive. Applicant argues that the smooth surface of Owen does not allow debris to accumulate as claimed in claim 1. Another previously cited reference, Anderson, teaches an inclined textured surface which still imparts a roughened texture on the block.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        /MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744